DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 22, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 2017/0202014 A1).
(1) Regarding claim 13:
Moon discloses a method of wireless communication performed by a user equipment, comprising: 
receiving, from a base station, a polarization indication that indicates a polarization associated with a channel state information reference signal (CSI-RS) resource set configuration (the examiner interprets the CSI-RS antenna port array as the claimed CSI-RS resource set configuration) (a method for the base station to notify the terminal of whether the CSI-RS antenna port array has single polarization or dual polarization, the base station may explicitly signal polarization information (e.g., 1 bit) to the terminal, para. 0338); and 
performing a communication with the base station based at least in part on the polarization associated with the CSI-RS resource set configuration (based on the polarization information from the base station, the terminal uses different codebooks depending on the polarization information (codebook of Release 8 for single polarization or codebook of Release 10 for dual polarization) for CSI reporting, para. 0335-0336).
(2) Regarding claim 28:
Moon discloses a user equipment for wireless communication (terminal 200 as shown in figure 38, para. 0490), comprising: 
a memory (memory 220 as shown in figure 38); and 
one or more processors, coupled to the memory (processor 210 as shown in figure 38, para. 0491), configured to: 
receive, from a base station, a polarization indication that indicates a polarization associated with a channel state information reference signal (CSI- RS) resource set configuration (the examiner interprets the CSI-RS antenna port array as the claimed CSI-RS resource set configuration) (a method for the base station to notify the terminal of whether the CSI-RS antenna port array has single polarization or dual polarization, the base station may explicitly signal polarization information (e.g., 1 bit) to the terminal, para. 0338); and 
perform a communication with the base station based at least in part on the polarization associated with the CSI-RS resource set configuration (based on the polarization information from the base station, the terminal uses different codebooks depending on the polarization information (codebook of Release 8 for single polarization or codebook of Release 10 for dual polarization) for CSI reporting, para. 0335-0336).
(3) Regarding claim 22:
Moon discloses all subject matter of claim 13, and further discloses the CSI-RS resource set configuration includes a CSI-RS resource configured with the polarization (the polarization of the CSI-RS antenna port of the CSI-RS antenna port array has single polarization or dual polarization, the base station may explicitly signal polarization information (e.g., 1 bit) to the terminal, para. 0338, the examiner interprets the antenna port as the claimed CSI-RS resource).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2017/0202014 A1).
(1) Regarding claim 1:
Moon discloses a method of wireless communication performed by a base station, comprising: 
transmitting, to a user equipment, a polarization indication that indicates the polarization associated with the CSI-RS resource set configuration (the examiner interprets the CSI-RS antenna port array as the claimed CSI-RS resource set configuration) (a method for the base station to notify the terminal of whether the CSI-RS antenna port array has single polarization or dual polarization, the base station may explicitly signal polarization information (e.g., 1 bit) to the terminal, para. 0338).
Moon fails to explicitly disclose determining a polarization associated with a channel state information reference signal (CSI-RS) resource set configuration.
However, Moon further discloses the base station may notify the terminal of the total number of CSI-RS antenna ports of the two-dimensional CSI-RS antenna port array, and may additionally notify of the product of N1 and N2. When the product of N1 and N2 is identical with the total number of CSI-RS antenna ports, the terminal may assume that the CSI-RS antenna port array has single polarization, and when the product of N1 and N2 is half the total number of CSI-RS antenna ports, it may assume that the CSI-RS antenna port array has dual polarization (para. 0338).  As the base station has to inform the terminal about the polarization associated with the CSI-RS resource set configuration (polarization of the CSI-RS antenna port array), it is obvious the base station has to determine a polarization associated with the CSI-RS resource set configuration, thus satisfied the claimed limitation for the benefit of improving the efficiency of CSI-RS configuration (para. 0047).
(2) Regarding claim 25:
Moon discloses a base station for wireless communication (figure 37), comprising: 
a memory (memory 120 in figure 37, para. 0486); and 
one or more processors, coupled to the memory (processor 110 as shown in figure 37), configured to: 
transmit, to a user equipment, a polarization indication that indicates the polarization associated with the CSI-RS resource set configuration (the examiner interprets the CSI-RS antenna port array as the claimed CSI-RS resource set configuration) (a method for the base station to notify the terminal of whether the CSI-RS antenna port array has single polarization or dual polarization, the base station may explicitly signal polarization information (e.g., 1 bit) to the terminal, para. 0338).
Moon fails to explicitly disclose the processor configured to determine a polarization associated with a channel state information reference signal (CSI-RS) resource set configuration.
However, Moon further discloses the base station may notify the terminal of the total number of CSI-RS antenna ports of the two-dimensional CSI-RS antenna port array, and may additionally notify of the product of N1 and N2. When the product of N1 and N2 is identical with the total number of CSI-RS antenna ports, the terminal may assume that the CSI-RS antenna port array has single polarization, and when the product of N1 and N2 is half the total number of CSI-RS antenna ports, it may assume that the CSI-RS antenna port array has dual polarization (para. 0338).  As the base station has to inform the terminal about the polarization associated with the CSI-RS resource set configuration (polarization of the CSI-RS antenna port array), it is obvious the base station has to determine a polarization associated with the CSI-RS resource set configuration, thus satisfied the claimed limitation for the benefit of improving the efficiency of CSI-RS configuration (para. 0047).
(3) Regarding claim 10:
Moon discloses all subject matter of claim 1, and further discloses the CSI-RS resource set configuration includes a CSI-RS resource configured with the polarization (the polarization of the CSI-RS antenna port of the CSI-RS antenna port array has single polarization or dual polarization, the base station may explicitly signal polarization information (e.g., 1 bit) to the terminal, para. 0338, the examiner interprets the antenna port as the claimed CSI-RS resource).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2017/0202014 A1) in view of Cheng et al. (US 2022/0239417 A1).
Moon discloses all subject matter of claim 13, but fails to disclose the polarization associated with the CSI-RS resource set configuration is one of: a right hand circular polarization, a left hand circular polarization, a vertical linear polarization, or a horizontal polarization.
However, Cheng teaches the UE may receive, from a BS, a CSI report configuration that includes a first parameter for indicating a polarization mode. In one implementation, the first parameter may be the parameter circular-polarization (para. 0143); and further discloses the circular-polarization comprises left-hand circular polarization and right-hand circular polarization (para. 0125).
It is desirable for the polarization associated with the CSI-RS resource set configuration is one of: a right hand circular polarization, a left hand circular polarization, a vertical linear polarization, or a horizontal polarization because it reduces polarization mismatch and improves signal integrity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Cheng in the method of Moon for the benefit of compensation of polarization mismatch.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2017/0202014 A1) as applied to claim 1 above, and further in view of Cheng et al. (US 2022/0239417 A1).
Moon discloses all subject matter of claim 1, but fails to disclose the polarization associated with the CSI-RS resource set configuration is one of: a right hand circular polarization, a left hand circular polarization, a vertical linear polarization, or a horizontal polarization.
However, Cheng teaches the UE may receive, from a BS, a CSI report configuration that includes a first parameter for indicating a polarization mode. In one implementation, the first parameter may be the parameter circular-polarization (para. 0143); and further discloses the circular-polarization comprises left-hand circular polarization and right-hand circular polarization (para. 0125).
It is desirable for the polarization associated with the CSI-RS resource set configuration is one of: a right hand circular polarization, a left hand circular polarization, a vertical linear polarization, or a horizontal polarization because it reduces polarization mismatch and improves signal integrity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Cheng in the method of Moon for the benefit of compensation of polarization mismatch.

Allowable Subject Matter
Claims 2-6, 8-9, 11-12, 14-18, 20-21, 23-24, 26-27, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al. (US 2022/0109491 A1) discloses a polarization indication signaling.
Park et al. (US 2019/0191444 A1) discloses a method for transmitting or receiving channel state information reference signal in wireless communication system and device.
Li et al. (US 2020/0304191 A1) discloses an information processing method and device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/30/2022